Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 10, 2015                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
  151386-7 & (42)                                                                                           Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein,
                                                                     SC: 151386-7                                      Justices
  In re KMN, Minor.                                                  COA: 322329; 322883
                                                                     Newaygo CC Family Division:
                                                                     14-000805-AD
  _______________________________________/

         On order of the Court, the application for leave to appeal the February 26, 2015
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion to
  intervene is DENIED as moot.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 10, 2015
         s0603
                                                                                Clerk